Name: 81/342/EEC: Commission Decision of 5 May 1981 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-05-20

 Avis juridique important|31981D034281/342/EEC: Commission Decision of 5 May 1981 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters Official Journal L 133 , 20/05/1981 P. 0031 - 0031 Spanish special edition: Chapter 02 Volume 8 P. 0249 Portuguese special edition Chapter 02 Volume 8 P. 0249 ****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 299 , 26 . 10 . 1978 , P . 39 . COMMISSION DECISION OF 5 MAY 1981 AMENDING DECISION 73/351/EEC SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 81/342/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , IN ORDER TO GATHER THE OPINIONS OF PROFESSIONAL AND CONSUMER CIRCLES ON PROBLEMS ARISING FROM THE OPERATION OF THE CUSTOMS UNION , THE COMMISSION SET UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS BY ITS DECISION 73/351/EEC ( 1 ), AS LAST AMENDED BY DECISION 78/883/EEC ( 2 ); WHEREAS EXPERIENCE HAS SHOWN THAT THE NUMBER OF REPRESENTATIVES OF CHAMBERS OF COMMERCE AND INDUSTRY IS NOT SUFFICIENT TO ENSURE TO THE BEST ADVANTAGE THE PARTICIPATION OF THIS IMPORTANT ECONOMIC CATEGORY IN THE WORK OF THE COMMITTEE ; WHEREAS AN ADDITIONAL SEAT SHOULD THEREFORE BE PROVIDED FOR THAT CATEGORY , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF COMMISSION DECISION 73/351/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 37 MEMBERS . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES FROM THE FOLLOWING CATEGORIES : INDUSTRIALISTS , CRAFTSMEN , AGRICULTURISTS , TRADESMEN , CARRIERS , BANKING AND INSURANCE INSTITUTIONS , CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ), TOURIST BOARDS , WORKERS , CONSUMERS , AND OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . 2 . REPRESENTATION ON THE COMMITTEE SHALL BE AS FOLLOWS : - FOUR REPRESENTATIVES OF INDUSTRY , - ONE REPRESENTATIVE OF CRAFT INDUSTRY , - THREE REPRESENTATIVES OF AGRICULTURE ( OF WHICH ONE SHALL BE A REPRESENTATIVE OF AGRICULTURAL COOPERATIVES ), - FOUR REPRESENTATIVES OF COMMERCIAL ORGANIZATIONS , - FOUR REPRESENTATIVES OF CHAMBERS OF COMMERCE AND INDUSTRY , - ONE REPRESENTATIVE OF RAIL TRANSPORT , - ONE REPRESENTATIVE OF ROAD TRANSPORT , - ONE REPRESENTATIVE OF SHIPPING , - ONE REPRESENTATIVE OF INLAND WATERWAYS TRANSPORT , - ONE REPRESENTATIVE OF AIR TRANSPORT , - ONE REPRESENTATIVE OF BANKING INSTITUTIONS , - ONE REPRESENTATIVE OF INSURANCE INSTITUTIONS , - THREE REPRESENTATIVES OF CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ), - TWO REPRESENTATIVES OF TOURIST BOARDS , - FOUR REPRESENTATIVES OF WORKERS , - THREE REPRESENTATIVES OF CONSUMERS ( OF WHICH ONE SHALL BE FOR CONSUMER COOPERATIVES ), - TWO REPRESENTATIVES OF OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 5 MAY 1981 . DONE AT BRUSSELS , 5 MAY 1981 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION